DETAILED ACTION
Claims 1-20 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 01/11/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Claim Objections
Claims 4 and 13 objected to because of the following informalities:   
Claim 4 line 5 recites ”uplink SINR data” suggests amend to ”uplink signal-to-interference-plus-noise ratio (SINR) data” for clarity purpose. Similar issue exists in claim 13 line 5. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-8, 10-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0035423 A1) in view of Montojo et al. (US 2011/0176498 A1).
Regarding claim 1, Wang teaches a method comprising: 
receiving, at a base station, first uplink data sent from a user equipment (UE) (base station 105-c receiving SC-FDM transmission from the UE 115-C on an uplink channel see Wang: Fig.9 Step 805; ¶[0104]); 
determining, based at least in part on the first uplink data, at least one of location data, signal data, or UE state data (base station 105-c may identify one or more determine switching parameters. For example, the switching parameters may include a MIMO mode, a number (or type) of channels being transmitted, a link budget, or Doppler information and switching parameters see Wang: Fig.8 Step 810 and ¶[0021-0022]); 
receiving, an uplink waveform for a transmission associated with the UE (receiving uplink waveform associated with the UE “At operation 815, base station 105-c may select a second waveform based on the switching parameters as described herein. In some cases, the second waveform may be the same as the first waveform used to communicate in operation 805” see Wang: Fig.8 Step 815; ¶[0106]); 
sending an indication of the uplink waveform to the UE in a Physical Downlink Control Channel (PDCCH) (the waveform switching indication maybe a explicitly indication see Wang: ¶[0107]; Fig. 4B; ¶[0052]); and 
receiving second uplink data sent from the UE in accordance with the uplink waveform (At operation 825, UE 115-c and base station 105-c may communicate on the uplink channel using the second waveform see Wang: Fig.8 Step 825; ¶[0108]).  
Wang does not explicitly to disclose inputting, the at least one of the location data, the signal data, or the UE state data to a machine learned model and receiving, from the machine learned model.
However Montojo teaches the Inputting, the at least one of the location data, the signal data, or the UE state data to a machine learned model and receiving, from the machine learned model (selection based on a condition or constraint, where system include or consist of artificial intelligence “Selection between single carrier and multi-carrier UL transmission can be based at least in part on a command from base station(s) 504, at least in part on a transmit power constraint established by base station(s) 504, or a traffic priority established by base station(s) 504, or a like condition or constraint, or a suitable combination thereof” and “systems above and methods below may include or consist of artificial intelligence” see Montojo: ¶[0076]; ¶[0080]) in order to facilitate arbitration of quality of service association for wireless streams employing user deployed, broadband-based wireless access point (see Montojo: ¶[0003]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Wang to include (or to use, etc.) the inputting, the at least one of the location data, the signal data, or the UE state data to a machine learned model and receiving, from the machine learned model as taught by Montojo in order to facilitate arbitration of quality of service association for wireless streams employing user deployed, broadband-based wireless access point (see Montojo: ¶[0003]).
Regarding claim 2, the modified Wang taught the method of claim 1 as described hereinabove. Wang further teaches wherein the uplink waveform comprises at least one of a Discrete Fourier Transform Spread Orthogonal Frequency Division Multiplexing (DFT-s-OFDM) waveform or a Cyclic Prefix OFDM (CP-OFDM) waveform (discrete fourier transform (DFT) “SC-FDM uses an additional Fourier transform processing operation (as compared to OFDM) to combine multiple subcarriers into a single SC-FDM symbol. Thus, unlike OFDM, in SC-FDM the signal modulated onto a given subcarrier is a linear combination (typically via a discrete fourier transform (DFT) precoding operation) of multiple data symbols” see Wang: ¶[0054]).  
Regarding claim 4, the modified Wang taught the method of claim 1 as described hereinabove. Wang further teaches wherein inputting the at least one of the location data, the signal data, or the UE state data comprises inputting the signal data, wherein the signal data comprises at least one of transmission power headroom data received from the UE; uplink SINR data as determined by the base station (waveform switching parameter comprise parameter for SNR of the UE “waveform switching parameters comprise a parameter based on the SNR of the UE” see Wang: ¶[0021-0022]); or uplink path loss data determined by the base station.  
Regarding claim 5, the modified Wang taught the method of claim 1 as described hereinabove. Wang further teaches wherein inputting the at least one of the location data, the signal data, or the UE state data comprises inputting the UE state data, wherein the UE state data comprises at least one of an indication that the UE is associated with a low power mode; an amount of power in a battery associated with the UE; or a charge state indication associated with the UE (waveform switching parameter comprise parameter for SNR of the UE “waveform switching parameters comprise a parameter based on the SNR of the UE” see Wang: ¶[0021-0022]).  
Regarding claim 6, the modified Wang taught the method of claim 1 as described hereinabove. Wang further teaches wherein: the base station is a Fifth-Generation (5G) base station (5G network gNB see Wang: ¶[0047]).  
Regarding claim 7, the modified Wang taught the method of claim 1 as described hereinabove. Wang further teaches wherein the indication of the uplink waveform is not sent in association with an RRC reconfiguration message (resource for SR through RACH procedure instead of RRC signalling “resources for SR may be assigned after acquiring synchronization through a random access channel (RACH) procedure” see Wang: ¶[0056]).  
Regarding claim 8, the modified Wang taught the method of claim 1 as described hereinabove. Wang further teaches wherein the indication is a first indication (), the method further comprising: receiving a second indication of a traffic type to be transmitted by the UE; and determining the uplink waveform further based at least in part on the traffic type (The waveform switching indication may be an explicit indication so that UE 115-c knows which waveform to use when communicating on the uplink channel  see Wang: ¶[0107]; Fig. 8).  
Regarding claim 10, claim 10 is rejected for the same reason as claim 1 as set forth hereinabove. Claim 10 recites a system that perform the same functionalities as method of claim 1 (communication system See Wang Fig.2). 
Regarding claim 11, claim 11 is rejected for the same reason as claim 2 as set forth hereinabove.
Regarding claim 13, claim 13 is rejected for the same reason as claim 4 as set forth hereinabove.
Regarding claim 14, claim 14 is rejected for the same reason as claim 5 as set forth hereinabove.
Regarding claim 15, claim 15 is rejected for the same reason as claim 6 as set forth hereinabove.
Regarding claim 16, claim 16 is rejected for the same reason as claim 7 as set forth hereinabove.
Regarding claim 17, Wang teaches a user equipment (UE) comprising: 
one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed, cause the one or more processors to perform operations comprising: 
sending, to a base station, first uplink data using a first uplink waveform (UE 115-c sending SC-FDM transmission to base station 105-c using uplink waveform see Wang: Fig.8 step 805; ¶[0104]); 
receiving an indication to switch to a second uplink waveform via a Physical Downlink Control Channel (PDCCH) (the waveform switching indication maybe a explicitly indication see Wang: ¶[0107]; Fig. 4B; ¶[0052]); and 
sending, to the base station, second uplink data using the second uplink waveform (sending OFDN transmission using the second waveform indication at step 825  see Wang: Fig.8 Step 825; ¶[0108]).  
Regarding claim 18, the Wang taught the UE of claim 17 as described hereinabove. Wang further teaches wherein receiving the indication to switch to the second uplink waveform comprises accessing a bit in resource element (RE) 7 in a 3rd physical resource block (PRB) of the PDCCH (waveform switching indication that maybe explicit indication so that UE 115-c knows which waveform to use when communicating on the uplink channel see Wang: ¶[0107]; fig.8; Fig.4A-4B).  
Regarding claim 19, the Wang taught the UE of claim 17 as described hereinabove. Wang further teaches wherein: the first uplink waveform comprises DFT-s-OFDM and the second uplink waveform comprises CP-OFDM: or the first uplink a waveform comprises CP-OFDM and the second uplink waveform comprises DFT-s-OFDM  (discrete fourier transform (DFT) “SC-FDM uses an additional Fourier transform processing operation (as compared to OFDM) to combine multiple subcarriers into a single SC-FDM symbol. Thus, unlike OFDM, in SC-FDM the signal modulated onto a given subcarrier is a linear combination (typically via a discrete fourier transform (DFT) precoding operation) of multiple data symbols” see Wang: ¶[0054]).  
Regarding claim 20, the Wang taught the UE of claim 17 as described hereinabove. Wang further teaches wherein the first uplink data comprises at least of location data. signal data. or UE state data (waveform switching parameter comprise parameter for SNR of the UE “waveform switching parameters comprise a parameter based on the SNR of the UE” see Wang: ¶[0021-0022]).

Claims 3, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0035423 A1) in view of Montojo et al. (US 2011/0176498 A1) and further in view of Nammi et al. (US 2018/0092086 A1).
Regarding claim 3, the modified Wang taught the method of claim 1 as described hereinabove. The modified Wang does not explicitly teaches wherein inputting the at least one of the location data, the signal data, or the UE state data comprises inputting the location data, the method further comprising: determining that a distance between the base station and the UE is above a threshold distance; and determining the uplink waveform based at least in part on the distance being above the threshold distance.  
However, Nammi teaches wherein inputting the at least one of the location data, the signal data, or the UE state data comprises inputting the location data, the method further comprising: determining that a distance between the base station and the UE is above a threshold distance; and determining the uplink waveform based at least in part on the distance being above the threshold distance (The network node 104 can be configured to direct the UEs 102 to apply sub-band filtering if the respective UEs 102 are separated by a distance greater than or equal to a threshold distance and apply wide-band filtering or time domain if the respective UEs 102 are separated by a distance less than the threshold distance see Nammi: ¶[0041]; Fig.5) in order to facilitating uplink communication waveform selection in wireless communications system (see Nammi: ¶[0002]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of the modified Wang to include (or to use, etc.) the wherein inputting the at least one of the location data, the signal data, or the UE state data comprises inputting the location data, the method further comprising: determining that a distance between the base station and the UE is above a threshold distance; and determining the uplink waveform based at least in part on the distance being above the threshold distance as taught by Nammi in order to facilitating uplink communication waveform selection in wireless communications system (see Nammi: ¶[0002]).
Regarding claim 9, the modified Wang taught the method of claim 1 as described hereinabove. Wang does not explicitly comprising: determining a congestion level associated with the base station; and inputting the congestion level to the machine learned model, wherein the uplink waveform is further based at least in part on the congestion level.  
However, Nammi teaches determining a congestion level associated with the base station; and inputting the congestion level to the machine learned model, wherein the uplink waveform is further based at least in part on the congestion level (the network node 104 can be configured to direct a UE 102 to apply sub-band filtering if the current traffic levels are relatively high (e.g., above a threshold traffic level value) and apply wide-band filtering or time domain windowing filtering if the current traffic levels are relatively low (e.g., below the threshold traffic level value see Nammi: ¶[0039]) in order to facilitating uplink communication waveform selection in wireless communications system (see Nammi: ¶[0002]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of the modified Wang to include (or to use, etc.) the determining a congestion level associated with the base station; and inputting the congestion level to the machine learned model, wherein the uplink waveform is further based at least in part on the congestion level as taught by Nammi in order to facilitating uplink communication waveform selection in wireless communications system (see Nammi: ¶[0002]).
Regarding claim 12, claim 12 is rejected for the same reason as claim 3 as set forth hereinabove.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


December 2, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478